DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim  7-9, 12-16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest the specific method of adjusting the difference in the operation amount. Rather, the closest prior art of record teaches performing an adjustment of the output of an evaluation function calculation unit being a measure of whether to prioritize riding comfort or to prioritize danger avoidance based on the surrounding situation of a host vehicle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation “the actuator output” in line 6. There is insufficient antecedent basis for this limitation in the claim. There is no description of “the actuator output” prior to the description in the paragraph. Claim 3 and 17 are also rejected under the same preceding logic.
Claim 1 recites the limitation "an operation amount for the actuator" in the fourth to last line of claim 1. It is unclear if this is the same “operation amount for the actuator” of claim 1 lines 3-4 or an additional operation amount for the actuator.
Claim 3 recites the limitation “an operation amount candidate” in line 4. It is unclear if this is the same “operation amount candidate” of claim 1 lines 4 or an additional operation amount candidate.
The remaining claims are rejected for incorporating the errors of their respective base claims by dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso (US 2009/0287376 A1) in view of Nishira (US 2003/0187578 A1).
Regarding claim 1 and 17, Aso teaches
A prediction control device that determines an operation amount (see abstract; “operation amount”) given to an actuator for automatic driving of a vehicle, the device comprising: 
an operation command value generation unit that generates an operation amount for the actuator and an operation amount candidate as a predicted value; see at least FIG. 2 where the vehicle control unit 50 calculates a target state amount and a steering angle of a steering actuator 32 of a vehicle 100 as the operation amount. Steering control section 31 calculates an operation amount candidate (“FF operation amount” see at least FIG. 9) as a predicted value by using a dynamic vehicle model which predicts motion state of the vehicle (see [0049]-[0050]).

an output prediction unit that outputs a control amount candidate as a predicted value corresponding to the actuator output by using a state equation expressing an operation model of the vehicle in a formula; see at least FIG. 9 and [0056]-[0080] where the “steering controlling section 31 calculates an optimal steering angle (control amount candidate) based on an FF steering angle and the target state amounts. The FF steering angle and target state amounts are calculated based on the dynamic vehicle mode of a steering system and the state 

an evaluation function calculation unit that expresses constraint conditions necessary for the automatic driving of the vehicle by a plurality of functions, and obtains a sum of outputs of the respective functions with respect to the constraint conditions; See at least [0086] – [0092] where Formula (6) is an example of constraint conditions expressed by a plurality of functions. Depending on the following method or running requirements of the real vehicle 100, different constraint conditions are used to control the following method of vehicle 100. For example, the constraint condition of the following method can be to run closer to the target path as much as possible. Since the Formula 6 is contains an integral, a sum of outputs of the respective functions with respect to the constraint conditions are calculated.

a situation degree detection unit that obtains a situation degree that is a measure of giving priority to ride comfort or giving priority to danger avoidance from a surrounding situation of an own vehicle while traveling; and See [0093] where when the vehicle control device 50 detects “that the real vehicle 100 runs on a low- road, a following method adapted to the detected situation and an objective function “K” corresponding to the selected following method is selected.” In this case, the situation degree detection unit obtains a situation degree (Formula 12c) which gives priority to ride comfort or danger avoidance (controlling the yaw rate fluctuation to make it harder for the vehicle to slip on the road).

a responsiveness adjusting unit that obtains a next operation amount candidate from the situation degree from the situation degree detection unit, See at least FIG. 7 and [0095] where the next operation amount candidate is obtained by using high-gain feedback control method. “The follow is repeated for each prescribed control period.”

Aso teaches all of the elements of the current invention as stated above except
wherein the operation command value generation unit generates an operation amount for the actuator according to an output from the evaluation function calculation unit, and the responsiveness adjusting unit adjusts the output from the evaluation function calculation unit according to the situation degree. See at least [0114]-[0121] and [0206]-[0207] where in the evaluation function calculation unit, an adjustment is made of the output of an evaluation function calculation unit in accordance with a situation degree. For example, equation (52) is used to illustrate a driving situation that makes room ahead to allow the obstacle vehicle B to easily change lanes.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Aso to incorporate the teachings of Nishira and provide the evaluation function to calculate a desired operation on the actual vehicle 100 in accordance with a situation degree with respect to the actual vehicle 100, as the evaluation function. Doing so would “minimize cognitive load [and] have the potential for improving safety of the highway transportation system” ([0004]). It would also “develop a method and system for improving assistance to a vehicle operator, which is fit to and thus accepted by the vehicle operator” ([0006]).

Regarding claim 2, Aso in view of Nishira teaches
The prediction control device according to claim 1, wherein the operation command value generation unit determines an operation amount for the actuator according to a value at which the output of the evaluation function calculation unit is minimized. See at least Aso [0110]-[0111] where the state variable and unknown input minimize the evaluation function “J”. By using expression 7, “it is possible to result in an evaluation function minimizing problem having a linear equation constraint condition with respect to the design variables “x” and “u”.”

	Regarding claim 3, Aso in view of Nishira teaches 
The prediction control device according to claim 1, wherein the output prediction unit applies a surrounding situation of the own vehicle while traveling and an operation amount candidate as a predicted value from the operation command value generation unit to a state equation expressing an operation model of the vehicle in a formula to obtain a control amount candidate as a predicted value corresponding to the actuator output. See at least FIG. 2 and 9 where “target path speed pattern” uses information from the surrounding situation of the own vehicle, for example, “white line recognizing device 12.”  See at least FIG. 9 and [0056]-[0080] where the “steering controlling section 31 calculates an optimal steering angle (control amount candidate) based on an FF steering angle and the target state amounts. The FF steering angle and target state amounts are calculated based on the dynamic vehicle mode of a steering system and the state amounts are estimated and calculated by the Kalman filter 200. The dynamic vehicle model that uses a state equation is shown in Formula (1).


Regarding claim 4, Aso in view of Nishira teaches 
The prediction control device according to claim 1, wherein in the evaluation function calculation unit, the constraint condition expressing the constraint conditions necessary for the automatic driving of the vehicle in a plurality of functions includes a constraint condition on a risk degree obtained from surrounding information and relative position information of the own vehicle. See at least [0191]-[0205] where, based on the results of the detection result of the distance between the own vehicle A and the rear wheel C and the detection result of the relative speed, the evaluation function for the own vehicle A is evaluated, and an evaluation function for calculating a desired operation on the own vehicle A is set according to the risk degree. The actuator is controlled upon reception of the set information on the evaluation function. 

Regarding claim 5, Aso in view of Nishira teaches
The prediction control device according to claim 1, wherein in the evaluation function calculation unit, the constraint condition expressing the constraint condition necessary for the automatic driving of the vehicle in a plurality of functions includes a constraint condition on a control amount candidate as a predicted value obtained by the output prediction unit. See at least FIG. 7 and [0021] where the dynamic vehicle model is solved as an optimal control problem which makes it possible to calculate an optimal solution (optimal input amount) which corresponds to a control amount candidate. In step S16, “FB Steering angle” is calculated by 

Regarding claim 6,
The prediction control device according to claim 5, wherein the constraint condition on the control amount candidate as the predicted value obtained by the output prediction unit includes at least one of constraint conditions on a speed, an acceleration, and a jerk of the vehicle.
See at least Aso [0091]-[0097] where a constraint condition for controlling the yaw rate (jerk of the vehicle) is shown in Formula (12c). 

Regarding claim 10, Aso in view of Nishira teaches 
The prediction control device according to claim 1, wherein the situation degree detection unit obtains the situation degree from a type of an obstacle, a distance between the own vehicle and the obstacle, and a relative speed. See at least Aso FIG. 2 where the “Vehicle wheel speed sensor 16” observes the relative speed of the vehicle. Also see at least Nishira FIG. 3 and [0057]-[0066] where, based on the distance between the own vehicle A and a group of obstacle vehicles A, B, C, and D and the detection result of the relative speed, the evaluation function for the own vehicle A is evaluated.



The prediction control device according to claim 1, wherein the prediction control device includes a unit that adjusts a difference between a current operation amount and a next operation amount. See at least FIG. 4 where the “Target State Amount Generation” includes a “FF Operation Amount Generation” unit that repeatedly calculates the current operation amount and the next operation amount.

Regarding claim 17, Aso in view of Nishira teaches
A prediction control method that determines an operation amount given to an actuator for automatic driving of a vehicle, the method comprising: 
generating an operation amount for the actuator and an operation amount candidate as a predicted value; 
obtaining a control amount candidate as a predicted value corresponding to the actuator output by using a state equation expressing an operation model of the vehicle in a formula; 
expressing constraint conditions necessary for the automatic driving of the vehicle by a plurality of functions, and obtaining a sum of outputs of the respective functions with respect to the constraint conditions; 
obtaining a situation degree that is a measure of giving priority to ride comfort or giving priority to danger avoidance from a surrounding situation of an own vehicle while traveling; and 
obtaining a next operation amount candidate from the situation degree, wherein an operation amount for the actuator is generated according to the sum of the outputs from the respective functions, and the sum of the outputs from the respective functions is adjusted according to the situation degree. See preceding logic for claim 1.

Regarding claim 19, Aso in view of Nishira teaches
A prediction control device that determines an operation amount given to an actuator for automatic driving of a vehicle, the device comprising: 
a unit that detects a situation degree from surrounding information and vehicle information; See at least FIG. 2 where the situation degree from the surrounding information and vehicle information includes, for example, a “GPS Receiver 11”, “Yaw Rate Sensor 14”, and a “Vehicle Wheel Speed Sensor”.
a unit that generates an operation amount per unit time from the surrounding information and the vehicle information and outputs the operation amount to the actuator; and See at least FIG. 9 & 10 where the “FF Operation amount” is calculated using mathematical programming and the FF Operation amount for the real vehicle control and is outputted to the actuator.
a unit that adjusts a difference between a current operation amount and a next operation amount according to a value of the situation degree. See at least FIG. 4 where the “Target State Amount Generation” includes a “FF Operation Amount Generation” unit that repeatedly calculates the current operation amount and the next operation amount.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.R.P./12/1/2021             Examiner, Art Unit 3661                                                                                                                                                                                           
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661